DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al, EP3015503.
Example 7-2 of Wang (Tables 1, 3) disclose a heterophasic propylene/ethylene copolymer (for claim 1) characterized by an ethylene content of 8.5% by weight (for claims 1, 3, 8), a xylene soluble content at 25 °C of 15.8% by weight (for claims 1, 4, 9), an intrinsic viscosity of the xylene soluble fraction of 3.2 dl/g (for claim 1), a melting point (Tm) of  164 °C (for claim 1), and a melt flow rate (MFR) of 21 g/10 min (for claim 2).
Regarding the claimed relationship between Tm and ethylene content: As noted above, the prior art teaches a Tm of 164 °C, and therefore meets the claimed relationships as it is higher than both 155 °C (for claim 1) and 156 °C (for claim 6).
Regarding the claimed relationship between flexural modulus, Tm, and xylene soluble content: By substituting the values for ethylene content (8.5%) and xylene soluble content (15.8%) into the recited equations, it is calculated that the claimed relationships require the prior art composition to have a flexural modulus greater than 267.5 (for claim 1) or 287.5 (for claim 7). Wang discloses that the prior art composition is characterized by a flexural modulus of 1132, meeting the claimed relationships. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, EP3015503.
The disclosure of Wang is discussed earlier in this Action.
As noted above, Wang discloses a propylene copolymer composition having the claimed properties of ethylene content, xylene soluble content, etc. as recited in the instant claims. Wang teaches that the xylene soluble fraction is characterized by an intrinsic viscosity in the range of 1.2 to less than 4.5 gl/g (¶0064), overlapping the claimed ranges.
Wang does not particularly point to the production of a composition as defined in the claims.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (MPEP § 2144.05). The prior art range overlaps the range recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare a composition having the claimed property of viscosity in view of the teachings of Wang.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gahleitner et al, WO2013/092615.
Gahleitner discloses a heterophasic propylene copolymer, wherein said heterophasic propylene copolymer comprises propylene and a comonomer such as ethylene (for claim 1) (abstract; Page 2, line 4 to Page 3, line 12). Said heterophasic propylene copolymer is characterized by an ethylene content in the range of 7.5 to 12.0% by weight (Page 19, lines 4-6), overlapping the claimed range (for claims 1, 3, 8); a xylene cold soluble fraction in the range of 20 to 45% by weight (page 21, lines 4-6), overlapping the claimed range (for claims 1, 4, 9); an intrinsic viscosity of the xylene cold soluble fraction ≤ 3.7 dl/g (page 21, lines 8-12), overlapping the claimed range (for claims 1, 5, 10); a Tm of at least 145 °C (Page 22, lines 13-18) (for claim 1); and a MFR of 0.5 to 3.0 g/10 min (Page 22, lines 9-11) (for claim 2).
Regarding the claimed relationship between Tm and ethylene content: The prior art heterophasic propylene copolymer is characterized by a minimum ethylene content of 7.5%; by substituting this value into the claimed relationships it is calculated that the prior art composition must have a Tm greater than 144.5 °C (for claim 1) or 145.5 °C (for claim 6) to satisfy the claimed relationship. As noted above, the prior art composition is required to have a Tm ≥ 145 °C; note that this range is either encompassed by (for claim 1) or overlaps (for claim 6) the range required by the claimed invention.
Gahleitner does not particularly point to the production of a composition as defined in the instant claims.
As discussed above, the prior art ranges overlap those recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have In re Woodruff, In re Wertheim, and In re Peterson cited earlier in this Action.
Regarding the claimed flexural modulus:  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113). As discussed above, the prior art renders obvious the production of a propylene copolymer composition which is characterized by the same properties of ethylene content, xylene soluble content, intrinsic viscosity of the xylene soluble fraction, melting point, and MFR as the composition recited in the instant claims. As the prior art composition rendered obvious by the prior art appears to be the same as the claimed invention, it is reasonably expected that it would have the same properties as that recited in the instant claims. The burden is therefore shifted to the applicant to provide evidence that the properties used to define the claimed propylene copolymer would not be present in the composition rendered obvious by Gahleitner (for claims 1, 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765